Name: Commission Regulation (EC) No 1186/2000 of 5 June 2000 amending Regulation (EC) No 1337/1999 establishing a forecast balance for the supply to the Canary Islands of milk and milk products
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  trade;  regions of EU Member States
 Date Published: nan

 Avis juridique important|32000R1186Commission Regulation (EC) No 1186/2000 of 5 June 2000 amending Regulation (EC) No 1337/1999 establishing a forecast balance for the supply to the Canary Islands of milk and milk products Official Journal L 133 , 06/06/2000 P. 0017 - 0018Commission Regulation (EC) No 1186/2000of 5 June 2000amending Regulation (EC) No 1337/1999 establishing a forecast balance for the supply to the Canary Islands of milk and milk productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1601/92 of 15 June 1992 concerning specific measures for the Canary Islands with regard to certain agricultural products(1), as last amended by Regulation (EC) No 1257/1999(2),Whereas:(1) Commission Regulation (EC) No 2790/94(3), as last amended by Regulation (EC) No 1620/1999(4), fixes the detailed rules for applying the special arrangements for supplying the Canary Islands with certain agricultural products.(2) Commission Regulation (EC) No 1337/1999(5), as amended by Regulation (EC) No 1787/1999(6), establishes a balance for the supply to the Canary Islands of milk and milk products; whereas that balance may be revised if necessary by providing for adjustments during the current year in the quantities of products within the overall quantity established as a function of the requirements of the region; whereas, in order to satisfy the Canary Islands' milk product requirements, in particular for concentrated milk, other than in powdered form, intended for human consumption, the quantities established for those products in the forecast balances should be adjusted; whereas, therefore, the Annex to Regulation (EC) No 1337/1999 should be amended.(3) To avoid management problems, the start of the period of application of this Regulation should coincide with the start of the marketing year.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 1337/1999 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.It shall apply from 1 July 1999.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 173, 27.6.1992, p. 13.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 296, 17.11.1994, p. 23.(4) OJ L 192, 24.7.1999, p. 19.(5) OJ L 159, 25.6.1999, p. 18.(6) OJ L 213, 13.8.1999, p. 13.ANNEX"ANNEXForecast supply balance for the Canary Islands for 1 July 1999 to 30 June 2000>TABLE>"